 Case 4:20-cv-00447-ALM Document 12 Filed 01/06/21 Page 1 of 4 PageID #: 232




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 BRIAN HUDDLESTON,                                       §
                                                         §
                           Plaintiff,                    §
                                                         §      CIVIL ACTION No. 4:20CV447
 v.                                                      §
                                                         §
 FEDERAL BUREAU OF                                       §
 INVESTIGATION and UNITED                                §      JUDGE AMOS MAZZANT
 STATES DEPARTMENT OF JUSTICE,                           §
                                                         §
                           Defendants.                   §

                        DEFENDANTS’ REPLY TO
        PLAINTIFF’S OPPOSITION IN RESPONSE TO MOTION TO STAY

        Defendants Federal Bureau of Investigation (“FBI”) and United States Department

of Justice (“DOJ”) file this Reply to Plaintiff’s Opposition in Response to Motion to Stay

[Dkt. 11].

                                        I.         INTRODUCTION

        Defendants have proposed a reasonable schedule in good faith to provide any

responsive, nonexempt records in response to Plaintiff’s pending FOIA requests.

Plaintiff has responded with an array of irrelevant, speculative and conclusory allegations

of bad faith and fraud, rather than to provide any rational basis or statement of hardship

in opposition to Defendants’ proposed schedule.

                                             II.      ARGUMENT

        Plaintiff’s Opposition alleges that the FBI has acted in bad faith in handling its

FOIA obligations by, inter alia, comparing the FBI’s previous affidavits filed in other


Defendants’ Reply to Plaintiff’s Opposition to Motion to Stay                                Page 1
 Case 4:20-cv-00447-ALM Document 12 Filed 01/06/21 Page 2 of 4 PageID #: 233




FOIA matters with the current status of this case. [Dkt 11]. Specifically, Plaintiff refers to

the Declaration of David M. Hardy [Dkt 11, Exh 5], originally filed in Clevenger v. U.S.

Department of Justice, et al., Case No. 1:18CV1568 (E.D.N.Y.), and subsequently filed

in Folkenflik and Edward Butowsky v. Michael Gottlieb, et al, Case No. 4:19-cv-00180-

ALM-KPJ (E.D.Tex.), in which the FBI conducted certain searches, within certain time

periods, and located no responsive records to a specific FOIA request. [Exhibit A, Seidel

Declaration]. The Hardy declaration is the best reflection of its own contents; it was

examined by the E.D.N.Y. Court and was found to be adequate to support a finding of

summary judgment for the Government in that action. [Case 1:18-cv-01568-LB, Dkt.

58].

        According to the instant Complaint, Plaintiff submitted a FOIA request for records

concerning Seth Rich by letter dated April 9, 2020. [Dkt 1, ¶6]. At that time, the FBI’s

FOIA office (RIDS) was in the midst of a complete shutdown, due to the effects of the

COVID-19 pandemic. [Exh A, ¶ 3]. RIDS resumed operations at a diminished capacity

on April 29, 2020. [Id]. Plaintiff then filed the Original Complaint on June 1, 2020.

[Dkt 1]. The FBI had not yet had an opportunity to send an initial response to the request

before the original complaint was filed. [Exh A, ¶ 3].

        The FBI, while reviewing information relative to another FOIA request, located a

clear and certain lead that indicated additional records may exist in specific FBI files.

[Exh A, ¶4]. Accordingly, FBI-RIDS conducted a “text search” of those files using the

terms “Seth Rich”, “Seth” and “Rich”. These searches located the current set of

potentially responsive materials. Id]. This potentially responsive material is contained in

Defendants’ Reply to Plaintiff’s Opposition to Motion to Stay                            Page 2
    Case 4:20-cv-00447-ALM Document 12 Filed 01/06/21 Page 3 of 4 PageID #: 234




only a few “serials” 1 that make brief refences to Seth Rich but is voluminous due to the

nature of the material (including an image of Seth Rich’s personal laptop). [Id.].

Therefore, the FBI must review thousands of pages of material to determine

responsiveness and, as to the responsive material, to make release determinations in

accordance with applicable FOIA exemptions. [Id.].

         In addition, since December 8, 2020, the FBI is again operating at a reduced

capacity due to the effects of the COVID-19 pandemic. [Dkt 10, Exh A]. Furthermore,

the FBI is balancing an unprecedented workload, as set forth in detail in the attached

declaration of Michael G. Seidel. [Exh. A, ¶¶ 6-12]. The FBI is utilizing its best efforts

to complete the search and provide all responsive, nonexempt records to Plaintiff. [Id.].

                                            III.     CONCLUSION

         Defendants request that this Court grant its Motion to Stay Scheduling Order

Deadlines to allow Defendants adequate time to complete the processing of the three

pending FOIA requests.



                                                       Respectfully submitted,

                                                       STEPHEN J. COX
                                                       UNITED STATES ATTORNEY
                                                       /s/ Andrea L. Parker_________
                                                       ANDREA L. PARKER
                                                       Assistant United States Attorney
                                                       Texas Bar No. 00790851
                                                       350 Magnolia Avenue, Suite 150


1
 A “serial” is a document entry in a file. Within each case file, pertinent documents of interest are "serialized," or
assigned a document number in the order which the document is added to the file, typically in chronological order.
A serial can be one page or thousands of pages. [Exh A, ¶4, fn 1].

Defendants’ Reply to Plaintiff’s Opposition to Motion to Stay                                                    Page 3
 Case 4:20-cv-00447-ALM Document 12 Filed 01/06/21 Page 4 of 4 PageID #: 235




                                                     Beaumont, Texas 77701-2237
                                                     Tel: (409) 839-2538
                                                     Fax: (409) 839-2643
                                                     Email: andrea.parker@usdoj.gov

                                    CERTIFICATE OF SERVICE

        I hereby certify that on January 6, 2021, a true and correct copy of the foregoing

document was filed electronically with the court and has been sent to counsel of record

via the court’s electronic filing system.

                                                     /s/ Andrea L. Parker_________
                                                     ANDREA L. PARKER
                                                     Assistant United States Attorney




Defendants’ Reply to Plaintiff’s Opposition to Motion to Stay                           Page 4
